Citation Nr: 1456631	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  07-24 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for osteoarthritis of the right knee as secondary to the service-connected right and left ankle disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1965 to August 1965.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned in an October 2014 Travel Board hearing, the transcript of which is included in Virtual VA.

Subsequent to the issuance of the July 2012 Supplemental Statement of the Case, the Veteran submitted additional evidence in November 2014, for which a waiver of initial RO consideration was provided.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has osteoarthritis of the right knee as a result of his service-connected ankle disabilities.  See October 2014 Board Hearing Transcript. 

The evidence of record demonstrates that the Veteran was diagnosed with osteoarthritis of the right knee, confirmed by x-ray findings, during a June 2006 VA examination.  

Subsequently, in an October 2014 private examination from Dr. Heekin, it was noted that the Veteran underwent right total knee replacement surgery in May 2010.  Although the Veteran was noted to have osteoarthritis of the knee, the report by Dr. Heekin indicated that x-rays did not show degenerative or traumatic arthritis of the right knee.  As such, it is unclear as to whether the Veteran has a current diagnosis of right knee osteoarthritis, post total right knee replacement surgery.  

Accordingly, the Board finds that a new VA examination is warranted to assist in determining whether the Veteran has currently diagnosed osteoarthritis of the right knee, and if so, whether it is caused or aggravated by the service-connected ankle disabilities.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain any outstanding VA treatment records and should associate them with the electronic claims file. 

2.  Then, schedule the Veteran for a VA knee examination.  The VA examiner is asked to review all pertinent records associated with the electronic claims file.  The VA examiner should then provide the following:

(a)  Identify all current diagnoses related to the Veteran's right knee, to include osteoarthritis.

(b)  Whether it is at least as likely as not 
(i.e., 50 percent or greater probability) that the Veteran's right knee disorder is caused or aggravated by the service-connected ankle disabilities.


(c)  If the Veteran's right knee disorder is aggravated by the service-connected ankle disabilities, to the extent that is possible, the VA examiner is requested to provide an opinion as to approximate baseline level of severity of the right knee disorder before the onset of aggravation. 

The VA examiner is directed that "aggravation" is defined as a permanent increase in the severity of the underlying disability beyond its natural progression. 

The VA examiner is requested to provide a rationale for any opinions provided.  If the examiner is unable to answer any question presented without resort to speculation, he/she should so indicate.

3.  Then, the Veteran's claim for service connection for osteoarthritis of the right knee as secondary to the service-connected right and left ankle disabilities must be readjudicated on the basis of all of the evidence of record and all governing legal authority.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided with a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




